Title: To George Washington from August 1795 de Grasse, 26 February 1795
From: Grasse, Alexandre-François-Auguste de Grasse-Rouville, comte de (marquis de Tilly)
To: Washington, George


        
          Mon Général
          charleston [S.C.] le 26 fevrier 1795.
        
        j’ai reçu avec la plus Vive Sansibilité Le Service Essentiel que Vous avés Bien Voulu me rendre En maccordant une Commission de Sous-ingenieur pour ce departement. je n’ignore pas mon Général L’interet Et le Zêle que Vous y avés mis, Le Général Rochambeau, mon ami, m’En á fait part aussitot, je Vous avouë qu’il Etoit bien tems que j’obtinsse cette Grace de Vous dans L’Etat de detresse ou je me Voyois reduit ainsi que ma famille, Cependant L’incertitude que L’on me fait Craindre Sur la durée de cette place ne me Laisse pas Sans inquietude, au Surplus je me flatte que Vous Voudrés bien, mon Général, me Continuer Vos Bons offices. Et je ne Cesserai de m’En rendre digne En me Consacrant aux fonctions de mon Etat Et En me rendant Utile, autant qu’il Sera En mon pouvoir, au Service des Etats-Unis, toutes Les fois que j’En trouverai L’occasion. J’ai L’honneur D’Etre avec un três profond Respect Mon Général Votre três humble Et três obeissant Serviteur
        
          Auguste De Grasse
        
      